DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 -5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 refers to “a central axis of the mold body”, and Claim 4 refer to “circumferentially and equidistantly” disposed about the mold body. It is unclear that the mold body has a circular/ellipsoid cross sectional shape with a central axis that can have equidistant elements about its circumference. There lacks antecedent basis that the mold has a circular face. It is unclear and undefined how these limitations is achieved without a circular face. Examiner interprets and applicant should specify in the claims the mold body has a circular face.
	Claims 3 and 5 are rejected because of their dependency from Claims 2 and 4 respectively with every limitation thereof directed to shape of the mold body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US-10934203-B2) in view of Wang et al (CN-106863660-A, machine translated provided by ProQuest).
Regarding Claim 1, Su teaches of a thermoforming device for a glass product analogous to instant application’s glass product forming mold comprising plurality of gaps (hole 2044 Fig. 7), a plurality of ejection members (force applying portion 102 Fig. 7, Col. 5 Line 15-16) flush with the forming surface (mold opening component 10 in Fig. 7) to vertically move/lift the mold upper mold (Col. 6 Line 42-46). Su further teaches that the ejection members can be used on the glass product to displace it from the lower mold (Col. 8 Line 2-5), similar to the process of separating of the upper mold.


Regarding Claim 2 and 3, according to modified Su of claim 1, Wang (p. 7, [The vertical push-out part…]) teaches of a first inclined surface and second inclined surface of a first and second wedge that lift the glass product with horizontal/transverse push analogous to decreasing distance between the first inclined surface and central axis of the mold body. 
While the wedges illustrated in Fig 1 of Wang do not have a second surface opposite the first surface because of their triangular shape, Wang states that their triangular blocks can also be right angle trapezoidal-shaped with a second surface similar to that of applicant’s (p. 8,  “For example, the vertical push-out part 2 can have right angle trapezoidal-shape”). It would have been obvious that a right angle trapezoidal-shaped wedge would have a second surface as claimed.

Regarding Claim 6, according the modified Su of claim 1, the assistant mold is analogous to the upper mold 202 of Su that sandwiches the glass product to the mold body.

Regarding Claim 7, according to modified Su of claim 1, Su teaches of glass point transformation temperature analogous to glass transition temperature to open the mold. It would be obvious to one of ordinary skill in the art at the time of invention to lift the glass product using modified Su once 

Regarding Claim 8, according to modified Su of claim 7, Su teaches of using the mold and demolding device repeatedly (p. 9 [In the push-out after…]). It would have been obvious to one of ordinary skill in the art at the time of invention to collect the product after cooling/separation and return the wedges to their original arrangement to reuse the mold and ejecting mechanisms.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US-10934203-B2) in view of Wang et al (CN-106863660-A), and further in view of Tsuji (US-20080055736-A1). 
Regarding Claim 4 and 5, according to modified Su of claim 3, Wang teaches that their wedge are arranged outside of the forming die, analogous to circumferentially disposed on the mold body. Su also teaches of a plurality of ejector mechanisms with 2 shown in Fig. 7. Both Wang and Su are silent on having 4 ejector mechanisms equidistant from each other. In related glass molding apparatus art,Tsuji ([0134], Fig. 21) teaches of four annular ring 28 is circumferentially and equidistantly disposed on the mold to release the glass product from the mold reading on the ejector mechanisms in instant application. It would be obvious to one of ordinary skill in the art at the time of invention to arrange the ejector mechanisms similarly to that taught by Tsuji to ensure even pressure during demolding to prevent bending of the final product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741